DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because, in paragraph [0001], U.S. Patent No. 10,349,970 is not cited as being issued from U.S. Pat. App. No. 15/264,883 and U.S. Patent No. 9,468,456 is not cited as being issued from U.S. Pat. App. No. 14/311,021.  
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 and 27-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (6,966,914).  Abe discloses, at least in figures 1A-2 and col. 4, line 31 to col. 6, line 37; a medical device, the device comprising: a member (10) including a lumen (11) extending from a proximal end (15, as shown in fig. 1A) of the member to a distal end of the member, wherein a first, proximal portion of the lumen has a first central longitudinal axis, and a second, distal portion of the lumen (the portion including distal port 14) has a second central longitudinal axis that is transverse to the first central longitudinal axis, and wherein the first portion of the lumen and the second portion of the lumen meet via a first bend (forming angle 16) of the lumen; and a snare device comprising an actuation element (20) and a snare loop (21)at a distal end of the actuation element, wherein a first, proximal portion of the actuation element has a third central longitudinal axis, and a second, distal portion of the actuation element has a fourth central longitudinal axis that is transverse to the third central longitudinal axis, and wherein the first portion of the actuation element and the second portion of the actuation element meet via a second bend (also forming angle 16) adjacent to in the  by fig. 2); wherein the first bend and the second bend each defines an obtuse angle (16); wherein the second bend is near a distal end of the actuation element; wherein the actuation element is configured to rotate freely such that forces between the second bend in the actuation element and the first bend in the lumen permit the actuation element to rotate (I.e., the actuation element may rotate and flex between a straightened configuration and an original, bent configuration, according to col. 6 lines 18-25.); wherein the first bend and the second bend are both curved according to a common radius of curvature or bent at a common angle (16); wherein the member also includes at least one working channel (12) extending from the proximal end to the distal end, and wherein the first bend is directed radially outward from a central longitudinal axis of the working channel.
Abe also discloses a medical device, the device comprising: a member (10) including a proximal end (15), a distal end, at least one working channel (12) extending from the proximal end to the distal end, and a lumen (11) extending from the proximal end to the distal end, wherein the lumen includes a first bend (forming angle 16) 
Abe further disclose a medical device, the device comprising: a member (10) including a proximal end (15), a distal end, at least one working channel (12) extending from the proximal end to the distal end, and a lumen (11) extending from the proximal end to the distal end, wherein a first, proximal portion of the lumen has a first central longitudinal axis, and a second, distal portion of the lumen has a second central longitudinal axis that is transverse to the first central longitudinal axis; a snare device comprising an actuation element (20) and a snare loop (21) at a distal end of the actuation element, wherein a first, proximal portion of the actuation element has a third central longitudinal axis, and a second, distal portion of the actuation element has a fourth central longitudinal axis that is transverse to the third central longitudinal axis prior to insertion of the actuation element into the lumen; wherein, when the snare device is inserted into the lumen such that the snare loop is distal to the distal end of the member, the first portion of the actuation element is within the first portion of the lumen, and the second portion of the actuation element is within the second portion of the lumen (as suggested by fig. 2); wherein the second central longitudinal axis is .
Allowable Subject Matter
Claims 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a medical device, the device comprising, inter alia: a member including a lumen extending from a proximal end of the member to a distal end of the member, wherein a first, proximal portion of the lumen has a first central longitudinal axis, and a second, distal portion of the lumen has a second central longitudinal axis that is transverse to the first central longitudinal axis, and wherein the first portion of the lumen and the second portion of the lumen meet via a first bend of the lumen; and a snare device comprising an actuation element and a snare loop at a distal end of the actuation element, wherein a first, proximal portion of the actuation element has a third central longitudinal axis, and a second, distal portion of the actuation element has a fourth central longitudinal axis that is transverse to the third central longitudinal axis, and wherein the first portion of the actuation element and the second portion of the actuation element meet via a second bend in the member, wherein the actuation element includes the second bend prior to ..
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771